IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-10812
                           Summary Calendar



                     SHERMAN HARVEY MERRITT, JR.,

                                               Plaintiff-Appellant,

                                   versus

                        CARL R. GREEN, Captain,

                                               Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:97-CV-154
                        - - - - - - - - - -
                         February 26, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

     Sherman   Harvey   Merritt,    Jr.,    Texas   Prisoner   No.   764054,

appeals the district court’s order dismissing his case for failure

to pay filing fees.     The district court did not err in dismissing

Merritt’s complaint.     See 28 U.S.C. § 1915(b)(1).

     AFFIRMED.




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.